USDC IN/ND case 2:16-cv-00402-JVB-JEM document 118 filed 07/07/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

KENDRA MABRY, et al.,                        )
    Plaintiffs,                              )
                                             )
               v.                            )       CAUSE NO. 2:16-CV-402-JVB-JEM
                                             )
CITY OF EAST CHICAGO, et al.,                )
      Defendants.                            )

                                            ORDER

       This matter is before the Court on Defendants East Chicago Housing Authority and Tia

Cauley’s Motion to Stay [DE 102], filed on May 27, 2020, Defendants’, City of East Chicago and

Anthony Copeland, Motion to Join Defendants’, East Chicago Housing Authority and Tia Cauley,

Motion to Stay [DE 111], and Plaintiffs’ Motion to Join Defendants’ East Chicago Housing

Authority and Tia Cauley’s, Motion to Stay [DE 117], filed July 2, 2020.Defendants ECHA and

Cauley request that discovery be stayed during the currently-pending motion to amend complaint

and any related motions to dismiss that arise if amendment is permitted, and the other parties join

the request.

       The Court has wide discretion to determine the scope and manner of discovery. Thermal

Design, Inc. v. American Soc’y of Heating, Refrigerating and Air–Conditioning Engrs., Inc., 755

F.3d 832, 839 (7th Cir. 2014); Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir.

2002); see also Fed. R. Civ. P. 1 (the Federal Rules of Civil Procedure should be “construed,

administered, and employed by the Court” to “secure the just, speedy, and inexpensive

determination of every action”). A stay of discovery is considered on a case-by-case basis, but is

generally appropriate in a situation with a pending motion that may be dispositive. See Duneland


                                                 1
USDC IN/ND case 2:16-cv-00402-JVB-JEM document 118 filed 07/07/20 page 2 of 2


Dialysis LLC v. Anthem Ins. Companies, Inc., No. 409-CV-36-RLM-PRC, 2010 WL 1418392, at

*2 (N.D. Ind. Apr. 6, 2010). In this case, there is a question of what parties and what claims will be

part of this case, and the parties agree that beginning discovery before that determination has been

made is inappropriate.

        Accordingly. Upon review of the instant Motions and noting the agreement of the parties,

the Court hereby GRANTS Defendants East Chicago Housing Authority and Tia Cauley’s Motion

to Stay [DE 102], filed on May 27, 2020, Defendants’, City of East Chicago and Anthony Copeland,

Motion to Join Defendants’, East Chicago Housing Authority and Tia Cauley, Motion to Stay [DE

111], and Plaintiffs’ Motion to Join Defendants’ East Chicago Housing Authority and Tia Cauley’s,

Motion to Stay [DE 117] and ORDERS that discovery in this matter is stayed until ruling on

Plaintiffs’ Motion to Amend Complaint. If an additional stay is required, the parties may request it

at that time.

        SO ORDERED this 7th day of July, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc:     All counsel of record




                                                  2
